IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00014-CV
 
Vernon E. Hancock and 
Dawna R. Hancock, Nathan P. Philipello
and Shari K. Philipello,
                                                                                    Appellants
 v.
 
Brett G. Taylor, The Bill W. Clements
and Velma F. Clements Revocable 
Living Trust, Billy R. Clements, 
and Larry B. Clements,
                                                                                    Appellees
 
 
 

From the 82nd District
Court
Robertson County, Texas
Trial Court No. 08-01-18,007-CV-A
 

ORDER

 
Vernon E. Hancock and Dawna R. Hancock,
two of the appellants, have filed a motion to dismiss their appeal, stating
that they have settled with the appellees and no longer desire to pursue this
appeal.  See Tex. R. App. P. 42.1(a)(1).
Dismissal of the Hancocks’ appeal would
not prevent a party from seeking relief to which it would otherwise be
entitled.  The motion is granted, and the Hancocks’ appeal is dismissed.  This appeal otherwise remains
pending.
 
PER
CURIAM
Before
Chief Justice Gray,
        Justice
Davis, and
        Justice
Scoggins
Motion
to dismiss granted 
Order
issued and filed August 31, 2011
Do
not publish